DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 11/12/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Listed below are the missing items:
EP 0 823 265 A2
WO 01/12089 A1
APKARIAN ET AL., "Towards a theory of chronic pain", Prog. Neurobiol., Vol. 87, No. 2, February 2009, 33 pages
RISTIC ET AL., "Analgesic and antinociceptive effects of peripheral nerve neurostimulation in an advance human experimental model", European Journal of Pain, Vol. 12, No. 4, March 4, 2008, pp. 480- 490
International Search Report and Written Opinion for PCT/US2015/046485, dated January 18, 2016, 20 pages
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: 
#200A, #200B and #200C [Page 24, line 26] are referred to as an AC signal amplifier/conditioner whereas in #200A [Page 23, line 8-9], 200B [Page 24, line 22] and 200C [Page 24, line 23] are only referred to as an AC signal amplifier.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-35, 37,39, 41-49, 53-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “sufficient” in claim 33 is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The recitation of the term “sufficient” in reference to the delivering of the first nerve stimulation is unclear as to how the first nerve stimulation can elicit a chronic pain response.
Claims 34-35, 37, 39, 41-49, 53-56 are rejected due to their dependency on claim 33 and do not correct the indefiniteness and deficiency.
The term “effective” in claim 43 is a relative term which renders the claim indefinite. The term “effective” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The recitation of the term “effective” in reference to nerve block is unclear as to how a nerve block can be defined.
Claims 44-45 and 55-56 are rejected due to their dependency on claim 43 and do not correct the indefiniteness and deficiency.
The terms “correctly” and “sufficient” in claim 44 is a relative term which renders the claim indefinite. The terms “correctly” and “sufficient” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The recitation of the term “correctly” in reference to identifying is unclear. The recitation of the term “sufficient” in reference to the amplitude is unclear. The recitation of the term “sufficient” in reference to the impairment of the neural pathway is also unclear, how does one know what is sufficient.
Claims 45 and 56 are rejected due to their dependency on claim 44 and do not correct the indefiniteness and deficiency.
The term “effective” in claim 45 is a relative term which renders the claim indefinite. The term “effective” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The recitation of the term effective is unclear as to how much impairment the target nerve can be.
Claim 46 recites the limitation "the electroencephalography electrodes" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 47 is rejected due to its dependency on claim 46 and does not correct the indefiniteness and deficiency.
The term “about” in claim 53 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The range of “about 100 hertz or less” and “about 0.01 milliamps to about 50 milliamps” is unclear. 
Claim 54 is rejected due to its dependency on claim 53 and does not correct the indefiniteness and deficiency.
The term “about” in claim 54 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The range of “about 0.01 milliseconds to about 10 milliseconds” is unclear.
The term “about” in claim 55 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The range of “about 1000 hertz to about 100,000 hertz” and “about 0.01 milliamps to about 50 milliamps” is unclear.
The term “about” in claim 56 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The range of “about 100,000 hertz to about 1.5 Megahertz” and “up to about 1.4 Amps” is unclear.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 33-35, 37, 39, 41-49, and 53-56 are rejected under 35 U.S.C. 101.
Claims 33-35, 37, 39, 41-49, and 53-56 are rejected under 35 U.S.C. 101 because the claimed invention is directed a mind processed abstract idea without significantly more. 
With respect to claim 33, it is a claim to a method and therefore meets one of the categorical limitations of 35 U.S.C 101. However, the claimed invention is directed to mental processes abstract idea without significantly more. The claim 33 meets the first prong of the step 2A analysis because it recited the limitations “monitoring evoked potential activity in the brain as a result of the first nerve stimulation” which can be performed or served as observation or evaluation and judgement mentally or by pen and paper under its broadest reasonable interpretation. This judicial exception is not integrated into a practical application because the claim as a whole can not be considered as a tangible improvement in a technology, effects of a particular treatment or prophylaxis, a particular machine or manufacture that is integrated, or transformation/reduction of particular article to a different state or things as a result or thing as a result of this claimed subject matter. The limitation “positioning a probe” is applying a generic tool and is addition of insignificant extra-solution activity to the judicial exception as decisions by the courts (see MPEP 2016.05 (g)); “delivering a first nerve stimulation” is mere instructions to apply the exception. As a result, step 2A is satisfied and step 2B must be considered. Regarding step2B, the claim includes additional elements “delivering a first nerve stimulation from the probe to the target nerve, wherein the first nerve stimulation is sufficient to elicit a chronic pain response in the brain”  which is Well Understood, Routine, Conventional activities (WURC) (IDS: RISTIC ET AL., "Analgesic and antinociceptive effects of peripheral nerve neurostimulation in an advance human experimental model", European Journal of Pain, Vol. 12, No. 4, March 4, 2008, pp. 480- 490) that are not sufficient to amount to significantly more than the judicial exception (see MPEP 2016.05 (d) and Berkheimer memo). Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significantly more than a judicial exception.
With respect to claim 34-35, 39, 41-49, and 53-56, they all further limit the mental process abstract idea but fail to recite anything beyond the mental process abstract idea and by their dependency on claim 33.
With respect to claim 43, it is a claim to a method and therefore meets one of the categorical limitations of 35 U.S.C 101. However, the claimed invention is directed to mental processes abstract idea without significantly more. The claim 43 meets the first prong of the step 2A analysis because it recited the limitations “monitoring brain wave activity”, “confirming the target nerve has been correctly identified”, and “determining that the target nerve is not a part of the neural pathway” which can be performed or served as observation or evaluation and judgement mentally or by pen and paper under its broadest reasonable interpretation. This judicial exception is not integrated into a practical application because the claim as a whole can not be considered as a tangible improvement in a technology, effects of a particular treatment or prophylaxis, a particular machine or manufacture that is integrated, or transformation/reduction of particular article to a different state or things as a result or thing as a result of this claimed subject matter. The limitation “delivering a second nerve stimulation… to create a nerve block” is mere instructions to apply the exception. As a result, step 2A is satisfied and step 2B must be considered. Regarding step2B, the claim includes additional elements “delivering a second nerve stimulation from the probe at a location along the target nerve”  which is Well Understood, Routine, Conventional activities (WURC) (IDS: RISTIC ET AL., "Analgesic and antinociceptive effects of peripheral nerve neurostimulation in an advance human experimental model", European Journal of Pain, Vol. 12, No. 4, March 4, 2008, pp. 480- 490) that are not sufficient to amount to significantly more than the judicial exception (see MPEP 2016.05 (d) and Berkheimer memo). Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significantly more than a judicial exception.
With respect to claim 46, it is a claim to a method and therefore meets one of the categorical limitations of 35 U.S.C 101. However, the claimed invention is directed to mental processes abstract idea without significantly more. The claim 43 meets the first prong of the step 2A analysis because it recited the limitations “monitoring baseline brain activity” which can be performed or served as observation or evaluation and judgement mentally or by pen and paper under its broadest reasonable interpretation. This judicial exception is not integrated into a practical application because the claim as a whole can not be considered as a tangible improvement in a technology, effects of a particular treatment or prophylaxis, a particular machine or manufacture that is integrated, or transformation/reduction of particular article to a different state or things as a result or thing as a result of this claimed subject matter. The limitation “electroencephalography electrodes” is mere instructions to apply the exception; “delivering an additional nerve stimulation to an additional nerve” is mere instructions to apply the exception. As a result, step 2A is satisfied and step 2B must be considered. Regarding step2B, the claim includes additional elements “delivering an additional nerve stimulation to an additional nerve”  which is Well Understood, Routine, Conventional activities (WURC) (IDS: RISTIC ET AL., "Analgesic and antinociceptive effects of peripheral nerve neurostimulation in an advance human experimental model", European Journal of Pain, Vol. 12, No. 4, March 4, 2008, pp. 480- 490) that are not sufficient to amount to significantly more than the judicial exception (see MPEP 2016.05 (d) and Berkheimer memo). Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significantly more than a judicial exception.
With respect to claim 47, it is a claim to a method and therefore meets one of the categorical limitations of 35 U.S.C 101. However, the claimed invention is directed to mental processes abstract idea without significantly more. The claim 43 meets the first prong of the step 2A analysis because it recited the limitations “comparing the elicited response from the additional nerve stimulation to the elicited response from the first nerve stimulation” which can be performed or served as observation or evaluation and judgement mentally or by pen and paper under its broadest reasonable interpretation. The claim does not include any additional elements because mere reference to comparing cannot provide an inventive concept. Therefore, the claim as a whole does not amount to significantly more than a judicial exception.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 27 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bartol (US 20110237974 A1).
With respect to claim 27, Bartol discloses an apparatus (see paragraph 0022, Fig.2, #10, “neural monitoring system) for treating chronic pain (see paragraph 0022), the apparatus (see paragraph 0022, Fig. 2, #10) comprising: at least one probe (see paragraph 0023, Fig. 3 #38, “probe”) for delivering multiple nerve stimulations to a target nerve (see paragraph 0023), wherein a first nerve stimulation identifies a source of chronic pain (see paragraph 0045), a second nerve stimulation verifies the source of chronic pain has been identified (see paragraph 0047), and a third nerve stimulation treats the chronic pain (see paragraph 0023) and a monitor (see paragraph 0021) configured to display multiple views (see paragraph 0050).
Claims 33-35, 37, 39, 41-48, 53-56 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Simon (US 20130245486 A1).
With respect to claim 33, Simon discloses a method (see paragraph 0037) for identifying a neural pathway associated with chronic pain via nerve stimulation (see paragraph 0027) and brain wave monitoring (see paragraph 0028) of a mammalian brain (see paragraph 0027, “vagus nerve”), the method (see paragraph 0037) comprising: positioning a probe (see paragraph 0039, “surface electrode”) to stimulate a target nerve (see paragraph 0039), wherein the target nerve is suspected of being a source of chronic pain (see paragraph 0039); delivering a first nerve stimulation from the probe to the target nerve (see paragraph 0032), wherein the first nerve stimulation is sufficient to elicit a chronic pain response in the brain (see paragraph 0032) and monitoring evoked potential activity (see paragraph 0041) in the brain as a result of the first nerve stimulation (see paragraph 0039).
With respect to claim 34, all limitations of claim 33 apply in which Simon further discloses monitoring for evoked potential activity (see paragraph 0041 and see paragraph 0181, “measurement of evoked potential activity”) in one or more predetermined regions of the brain (see paragraph 0041, “vagus nerve”), wherein the presence of evoked potential activity in the one or more predetermined regions of the brain indicates the target nerve is part of the neural pathway associated with the chronic pain (see paragraph 0041).
With respect to claim 35, all limitations of claim 33 apply in which Simon further discloses monitoring for evoked potential activity (see paragraph 0041) comprises measuring evoked potential amplitude (see paragraph 0041,”amplitude of vagus nerve stimulation”), wherein an increase in evoked potential amplitude indicates the probe is positioned closer to the source of the chronic pain and a decrease in evoked potential amplitude indicates the probe is positioned farther away from the source of the chronic pain (see paragraph 0227).
With respect to claim 37, all limitations of claim 33 apply in which Simon further discloses monitoring for evoked potential activity (see paragraph 0041) comprises measuring evoked potential latency (see paragraph 0164, “pupil response… latency”), wherein a decrease in evoked potential latency indicates the probe is positioned closer to the source of the chronic pain and an increase in evoked potential latency indicates the probe is positioned farther away from the source of the chronic pain (see paragraph 0164 and see paragraph 0227).
With respect to claim 39, all limitations of claim 33 apply in which Simon further discloses monitoring for evoked potential activity (see paragraph 0041) comprises measuring evoked Page 4 of 9Appl. No: Not Yet AssignedPrel. Amdt. dated Nov. 12, 2019 potential frequency (see paragraph 0075), wherein an increase in evoked potential frequency indicates the probe is positioned closer to the source of the chronic pain and a decrease in evoked potential frequency indicates the probe is positioned farther away from the source of the chronic pain (see paragraph 0075 and 0034, the stimulation and characteristics depend on the positioning of the probe and the distance being too far would not produce a response.
With respect to claim 41, all limitations of claim 33 apply in which Simon further discloses monitoring for evoked potential activity (see paragraph 0041) in one or more predetermined regions of the brain (see paragraph 0076), wherein the presence of evoked potential activity with a predetermined amplitude, a predetermined latency, a predetermined frequency, a predetermined shape, or a combination thereof in the one or more predetermined regions of the brain indicates the target nerve is part of the neural pathway associated with chronic pain (see paragraph 0076).
With respect to claim 42, all limitations of claim 33 apply in which Simon further discloses monitoring for evoked potential activity (see paragraph 0041) comprises measuring evoked potential amplitude, evoked potential latency, evoked potential frequency, evoked potential shape, or a combination thereof (see paragraph 0076), wherein observation of an evoked potential with sufficient amplitude, latency, frequency, shape, or a combination thereof at a predetermined stimulation indicates the target nerve is in close enough proximity to the part of the neural pathway associated with chronic pain for treatment of the chronic pain (see paragraph 0041 and 0227, amplitude of electric field is produced when in the vicinity of the nerve).
With respect to claim 43, all limitations of claim 42 apply in which Simon further discloses delivering a second nerve stimulation from the probe at a location along the target nerve where the evoked potential activity with sufficient amplitude, latency, frequency, shape, or a combination thereof is observed, wherein the second nerve stimulation is sufficient to create a nerve block (see paragraph 0076);  Page 5 of 9Appl. No: Not Yet Assigned Prel. Amdt. dated Nov. 12, 2019 monitoring brain wave activity as the second nerve stimulation is delivered (see paragraph 0077); confirming the target nerve has been correctly identified as part of the neural pathway associated with chronic pain if brain wave activity consistent with an effective nerve block is observed during application of the nerve block (see paragraph 0077, electrical stimulation produces blocking impulse); and determining that the target nerve is not a part of the neural pathway associated with chronic pain if brain wave activity inconsistent with an effective nerve block is observed during the nerve block (see paragraph 0077 and 0078, an electric field is produced when in vicinity of the nerve and does not form when not near the nerve).
With respect to claim 44, all limitations of claim 43 apply in which Simon further discloses treating the chronic pain when the target nerve is correctly identified as part of the neural pathway associated with chronic pain (see paragraph 0124, “treating a patient comprise stimulating the vagus nerve”), wherein treating the chronic pain comprises: delivering a third nerve stimulation from the probe at the location along the target nerve (see paragraph 0124, distance is minimized from the probe to the target nerve) where the evoked potential activity with sufficient amplitude, latency, frequency, shape or combination thereof is observed (see paragraph 0122, amplitude is monitored and controlled), wherein the third nerve stimulation is sufficient to impair the neural pathway associated with the chronic pain (see paragraph 0128, neural pathway is impaired).
With respect to claim 45, all limitations of claim 44 apply in which Simon further discloses verifying impairment of the neural pathway is complete by repeating the first nerve stimulation, the second nerve stimulation, or both to confirm effective impairment of the target nerve (see paragraph 0036), wherein impairment is complete if brain wave activity consistent with effective impairment of the neural pathway is observed (see paragraph 0036).
With respect to claim 46, all limitations of claim 33 apply in which Simon further discloses delivering an additional nerve stimulation to an additional nerve via the probe (see paragraph 0039, “surface electrode”), wherein the additional nerve is not suspected of being a source of chronic pain, wherein the additional nerve stimulation is sufficient to elicit a response in the brain (see paragraph 0043); and monitoring baseline brain activity, evoked potential activity in the brain as a result of the additional nerve stimulation, or both via the electroencephalography electrodes (see paragraph 0045).
With respect to claim 47, all limitations of claim 46 apply in which Simon further discloses comparing the elicited response from the additional nerve stimulation to the elicited response from the first nerve stimulation to verify that the target nerve is correctly identified as part of the neural pathway associated with chronic pain (see paragraph 0129), wherein a difference in the elicited response from the additional nerve stimulation compared to the elicited response from the first nerve stimulation indicates that the target nerve is part of the neural pathway associated with chronic pain (see paragraph 0129).
With respect to claim 48, all limitations of claim 33 apply in which Simon further discloses monitoring for evoked potential activity (see paragraph 0041) is performed via electroencephalography (see paragraph 0045).
With respect to claim 53, all limitations of claim 33 apply in which Simon further discloses the first nerve stimulation is electrical (see paragraph 0045) and is delivered at a frequency of about 100 Hertz or less (see paragraph 0078) and at an amplitude ranging from about 0.01 milliamps to about 50 milliamps (see paragraph 0033).
With respect to claim 54, all limitations of claim 33 apply in which Simon further discloses the first nerve stimulation is delivered as a square wave (see paragraph 0077), wherein each pulse of the square wave has a duration ranging from about 0.01 milliseconds to about 10 milliseconds (see paragraph 0078).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Bartol (US 20110237974 A1) in view of Simon (US 20130245486 A1).
With respect to Claim 28, all limitations of claim 27 apply in which Bartol discloses at least one probe (see paragraph 0023, Fig. 3 #38, “probe”) but fails to disclose an RF probe. 
Simon teaches a similar probe (see paragraph 0101, Fig. 3A and 3B #47) in which the probe is an RF probe (see paragraph 0101, Fig. 3A and 3B #47, “probe” and see paragraph 0111).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional features to the probe disclosed by Bartol such as RF as taught by Simon because the addition would have resulted in the predictable result of providing the transmission of stimulation signals and data as taught by Simon (see paragraph 0116). 
With respect to Claim 29, all limitations of claim 27 apply in which Bartol discloses a probe (see paragraph 0023, Fig. 3 #38, “probe”) but fails to disclose multiple RF probes. 
Simon teaches a similar probe (see paragraph 0101, Fig. 3A and 3B #47) in which there are multiple (see paragraph 0032, “two electrodes that lie side by side”) RF probes (see paragraph 0101, Fig. 3A and 3B #47, “probe” and see paragraph 0111). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional features to the probe disclosed by Bartol such as RF as taught by Simon because the addition would have resulted in the predictable result of providing the transmission of stimulation signals and data as taught by Simon (see paragraph 0116). It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added multiple RF probes as taught by Simon to the apparatus disclosed by Bartol because it would allow multiple electrical stimulations to a deep nerve (Simon, see paragraph 0032) which could allow additional treatment.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Bartol (US 20110237974 A1) in view of Kartush (US 20100063376 A1).
With respect to Claim 30, all limitations of claim 27 apply in which Bartol discloses the apparatus (see paragraph 0022, Fig.2, #10, “neural monitoring system) but fails to disclose multiple channels that can treat a different source of chronic pain.
Kartush teaches a similar apparatus (see paragraph 0025, “nerve monitoring device” which has multiple channels (see paragraph 0045, “multi-channel electrode”), wherein each channel is configured to treat a different source of chronic pain (see paragraph 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional features to an apparatus as disclosed by Bartol and as taught by Kartush such as multiple channels that can treat a different source of chronic pain in order to increase the number of options and flexibility that can produce a stimulation to the nerve as taught by Kartush (see paragraph 0049).
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Simon (US 20130245486 A1) in view of Bartol (US 20110237974 A1).
With respect to Claim 49, Simon discloses a probe (see paragraph 0039, “surface electrode”) but fails to disclose a percutaneous probe.
Bartol teaches a percutaneous probe (see paragraph 0027, “needle electrodes may penetrate the skin”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional features to a probe such as being percutaneous as taught by Bartol to the probe disclosed by Simon in order to allow for a closer nerve stimulation directly into the tissue or muscle (Bartol, see paragraph 0027).
Claims 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US 20130245486 A1) in view of Chancellor (US 20090036945 A1).
With respect to Claim 55, all limitations of claim 33 apply in which Simon further discloses the second nerve stimulation is electrical (see paragraph 0047) and is delivered at an amplitude ranging from about 0.01 milliamps to about 50 milliamps (see paragraph 0033).
Simon does not disclose the nerve stimulation delivered at a frequency ranging from about 1,000 Hertz to about 100,000 Hertz. Simon does disclose that the signals applied to the electrodes are in the range 300 kHz to 5MHz (see paragraph 0121).
Chancellor teaches similar methods of nerve stimulation (see paragraph 0020, “method” and paragraph 0021, “nerve stimulated by electric pulses” in which the frequency is delivered ranging from about 1,000 Hz to about 100,000 Hertz (see paragraph 0022, “frequency range of greater than 4 kHz”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize high frequency stimulations as taught by Chancellor to the electrical stimulations disclosed by Simon in order to cause nerve blocking because high frequency stimulation has an inhibitory effect on neural tissue (Chancellor, see paragraph 0064) which can be used to locate and verify a target nerve.
With respect to Claim 56, all limitations of claim 33 apply in which Simon further discloses the third nerve stimulation is electrical (see paragraph 0023) and is delivered at an amplitude of up to about 1.4 Amps (see paragraph 0033).
Simon does not disclose the nerve stimulation delivered at a frequency ranging from about 100,000 Hertz to about 1.5 Megahertz.
Chancellor teaches similar methods of nerve stimulation (see paragraph 0020, “method” and paragraph 0021, “nerve stimulated by electric pulses” in which the frequency is delivered ranging from about 1,000 Hz to about 100,000 Hertz (see paragraph 0022, “frequency range of greater than 4 kHz”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize high frequency stimulations as taught by Chancellor to the electrical stimulations disclosed by Simon in order to cause nerve blocking because high frequency stimulation has an inhibitory effect on neural tissue (Chancellor, see paragraph 0064) which can be used for treatment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 7:30AM-5:30PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Leong can be reached on (571) 270-1292. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIDHI NIRAJ PATEL/Examiner, Art Unit 4132     
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791